Citation Nr: 0310634	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  93-02 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for aggravation of 
generalized arthritis including crystallized arthritis and 
calcium pyrophosphate dyhydrate (CPPD) disease.  

2.  Entitlement to a disability rating greater than 20 
percent for bilateral chondromalacia and arthritis of the 
knees.  

3.  Entitlement to an effective date earlier than February 
14, 1986 for the award of service connection for 
chondromalacia and arthritis of the left knee.  


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

This appeal has been before the Board previously.  By 
decision of September 1993, the Board denied entitlement to 
increased disability ratings for the veteran's service-
connected right and left knee disorders.  The veteran then 
filed an appeal to the U. S. Court of Veterans Appeals (known 
as the U. S. Court of Appeals for Veterans Claims as of March 
1, 1999) (Court).  In December 1995, the Court vacated and 
remanded the Board's 1993 decision.  [citation redacted]
[citation redacted].  The Court did not retain jurisdiction over 
the case.  In May 1996, the Board, in turn, remanded the case 
to the RO for further evidentiary and procedural development.  
That remand was subsequently vacated by the Board in order to 
allow for the resolution of several matters, among them, the 
veteran's request for a hearing.  In late July 1996, 
veteran's case was, once again, remanded to the RO in order 
that the veteran might be afforded an additional hearing and 
for further evidentiary and procedural development.  In 
October 1996, the veteran was afforded an additional hearing 
before a traveling member of the Board.  The veteran then 
presented additional testimony before an RO hearing officer 
in January 1998. The RO undertook evidentiary development as 
requested in the previous Board remand.  

In a March 1999 decision, the Board, among other things, 
denied each of the claims listed above.  The veteran appealed 
that decision to the Court.  In Memorandum Decisions dated in 
October 2000 and April 2001, the Court vacated and remanded 
the portion of the March 1999 Board decision that denied the 
above-listed claims and remanded the matter to the Board.  By 
subsequent letter, the Board advised the veteran that he had 
additional time in which to supplement the record before the 
Board.  The veteran's response has been associated with the 
claims folder.   


REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  With respect to notice, the VCAA provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (2002).  The 
notice should indicate what information should be provided by 
the claimant and what information VA will attempt to obtain 
on the claimant's behalf. Id.   

Review of the claims folder fails to reveal compliance with 
the VCAA.  A remand to the RO is required in order to address 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003) (invalidating 38 C.F.R. § 19.9(a)(2)(ii) 
(2002)).  
  
Accordingly, the case is REMANDED for the following action:

The RO should take the appropriate steps 
to ensure compliance with the VCAA, to 
include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate his claim and of what 
information he should provide and what 
information VA will attempt to obtain on 
his behalf.  If the RO's actions result 
in receiving or obtaining additional 
evidence, the RO should readjudicate the 
claims on appeal and, as deemed necessary 
under VA regulation, provide the veteran 
with a supplemental statement of the case 
if the disposition of any claim remains 
unfavorable, and afford the applicable 
time to respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


